Appeal from an order of the Supreme Court, Niagara County (Vincent E. Doyle, J.), entered March 5, 2005. The order, among other things, granted defendant’s motion for an order requiring plaintiff to make payments to defendant, on a continuing basis, in an amount equivalent to 34.67% of what would have been plaintiff’s military retirement pension had plaintiff not executed a waiver compromising the amount received under the pension.
*1097Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 8, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Pine, JJ.